Citation Nr: 0418477	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  98-09 814	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus with mild vascular and skin complications.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and January 2002 rating 
decision by the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In a June 2000 
decision the Board, in essence, found new and material 
evidence had been submitted to reopen the veteran's service 
connection claim for PTSD.  The case was remanded to the RO 
for additional development.

In a January 2002 rating decision the RO established service 
connection for diabetes mellitus with mild vascular, skin, 
and neurological complications as a result of Agent Orange 
exposure.  A 40 percent disability rating was assigned 
effective from April 7, 2000.  The veteran subsequently 
perfected an appeal as to the compensation level assigned.  
In a July 2003 rating decision the RO, in essence, granted 
entitlement to separate compensable ratings for the veteran's 
left and right lower extremity peripheral neuropathy.  The 
remaining issue of entitlement to a rating in excess of 40 
percent for diabetes mellitus with mild vascular and skin 
complications has been properly developed for appellate 
review.

Although the RO proposed reducing the veteran's disability 
rating for diabetes mellitus from 40 percent to 20 percent in 
the July 2003 rating decision, the appellate record does not 
indicate any action has been taken on that proposal.  
Therefore, the Board finds the matter is not inextricably 
intertwined with the present increased rating issue on appeal 
and no additional action is required prior to appellate 
review.  

In January 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The Board notes that statements in correspondence from the 
veteran's congressional representative dated in October 1993 
may be construed as a claim to reopen the service connection 
issues of chronic obstructive pulmonary disease (COPD) and 
rheumatoid arthritis as secondary to service-connected 
diabetes mellitus and a skin disorder as a result of Agent 
Orange exposure.  These matters are referred to the RO for 
appropriate action.

This issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his increased rating claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate this claim.

2.  The veteran's service-connected diabetes mellitus is 
manifested by daily use of oral medication, with mild 
vascular and skin complications, but without evidence that 
insulin use is required; exceptional or unusual circumstances 
warranting extraschedular consideration are not shown.


CONCLUSION OF LAW

The requirements for a rating in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.119, Diagnostic Code 
7913 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002)) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  A review of the 
record shows the veteran was notified of the VCAA as it 
applies to his service connection claim for diabetes mellitus 
by correspondence dated in July 2001.  

In a precedent opinion VA's General Counsel has held that 
38 U.S.C.A. § 5103(a) does not require VA provide an 
additional notice of the information and evidence necessary 
to substantiate a newly raised issue when that newly raised 
issue arises from a notice of disagreement on a claim for 
which VA has already given notice.  VAOGCPREC 8-2003 (Dec. 
22, 2003).

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  He was notified of the pertinent evidence 
obtained by VA during the course of this appeal and informed 
of the evidence necessary to substantiate his claim.  On 
several occasions he was requested to provide information 
identifying evidence pertinent to his claim.  As the veteran 
was awarded Social Security Administration (SSA) disability 
benefits in March 1998, apparently prior to his initial 
treatment for diabetes mellitus, no medical records 
associated with that claim would include any evidence 
pertinent to the present increased rating matter on appeal.  
In addition, a handwritten notation dated in May 1999 
indicates the veteran's SSA records include only VA medical 
treatment reports.  Therefore, the Board finds further 
attempts to obtain any additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
veteran underwent VA examinations pertinent to the issue on 
appeal in October 2001 and June 2003.  The available medical 
evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

VA medical records include diagnoses of type II diabetes 
mellitus onset in April 1999.  Subsequent records show 
treatment for non-insulin dependent diabetes mellitus.

On VA examination in October 2001 the veteran reported that 
elevated blood sugar findings had been found in 1998 after he 
complained of increased urination and thirst.  He stated he 
was initially treated with insulin and pills and that 
currently his blood sugar was fairly well controlled with 
oral medication.  It was noted he had extensive hydradenitis, 
a skin disorder, purportedly onset in 1970 and that he had 
experienced several episodes of cellulitis to the legs and 
feet which had been successfully treated.  The veteran denied 
any ketoacidosis or hypoglycemic reactions and denied any 
visual, vascular, or cardiac symptoms.  He stated his weight 
had been stable and that he had been watching his diet.  It 
was also noted that there had been no restriction of 
activities as a result of diabetes.

The examiner noted the veteran was well developed and well 
nourished.  His weight was 259 pounds.  Neurological 
examination revealed increased numbness to the feet.  There 
were trophic changes to the skin on the legs with increased 
pigmentation and impaired peripheral pulses.  There was a 
significant rash from hydradenitis and a fungal infection to 
his groin and feet.  The diagnoses included diabetes 
mellitus, type II, well controlled at the present time, with 
mild vascular and neurological complications.  It was noted 
the veteran did not have any active cellulitis, but that 
active skin infections and cellulitis may occur if diabetes 
mellitus is uncontrolled.

At his personal hearing in May 2003 the veteran testified 
that his diabetes had not gotten any worse, but that he had 
experienced more complications as a result of the disorder.  
He stated, in essence, that symptoms related to COPD and 
joint swelling were aggravated by his diabetes mellitus.  He 
claimed he had experienced skin ulcers in the past and that 
his ability to heal after surgical procedures was impaired 
because of the disorder.  

On VA examination in June 2003 the veteran claimed his blood 
sugar was not well controlled and that it fluctuated up and 
down.  The veteran denied any ketoacidosis or hypoglycemic 
reactions and denied any vascular or cardiac symptoms.  He 
stated his weight had been stable and that he had been 
watching his diet.  He reported he took oral medication for 
his diabetes mellitus 3 times per day.  He complained of 
numbness to the legs and feet and itching and pain due to his 
skin disorder.  It was noted the veteran also had essential 
hypertension, COPD, gastroesophageal reflux disease, 
rheumatoid arthritis, early cataract, glaucoma, and PTSD; 
however, there was no indication these disorders were in any 
way related to his diabetes mellitus.  

The examiner noted the veteran was well developed and well 
nourished.  His weight was 249 pounds.  His skin was warm and 
healthy except for areas of chronic skin lesions due to 
hydradenitis.  His peripheral pulses were normal.  The 
diagnoses included diabetes mellitus, type II, fairly 
controlled with current medications.  A separate neurological 
disorders examination revealed mild distal, symmetrical, 
sensory polyneuropathy to the feet most likely due to 
diabetes mellitus.

In a July 2003 rating decision the RO, in essence, granted 
entitlement to separate compensable ratings for the veteran's 
left and right lower extremity peripheral neuropathy.  The 
veteran was notified of the decision by correspondence dated 
July 22, 2003.

At his personal hearing in January 2004 the veteran testified 
that he had to regulate his activities and his diet because 
of his diabetes mellitus.  He reported that he took oral 
medication for his diabetes mellitus 3 times per day.  He 
stated his belief that his COPD, peripheral neuropathy, and 
rheumatoid arthritis had been affected by his diabetes 
mellitus.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

When diabetes mellitus requires more than one daily injection 
of insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalization per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated warrants a 100 
percent rating; when the disorder requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalization per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated warrant a 60 percent 
rating; when the disorder requires insulin, a restricted 
diet, and regulation of activities, a 40 percent rating is 
warranted; when the disorder requires insulin and a 
restricted diet or oral hypoglycemic agent and restricted 
diet a 20 percent rating is warranted; and when the disorder 
is manageable by restricted diet only, a 10 percent rating is 
warranted.  It is noted that compensable complications of 
diabetes are to be separately rated unless they are part of 
the criteria used to support a 100 percent evaluation and 
that noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

In this case, as a preliminary matter, the Board notes that 
the veteran has complained of vascular and skin problems, but 
that there is no objective evidence he has any present 
compensable vascular or skin disabilities due to diabetes 
mellitus.  VA examination in October 2001 noted mild vascular 
complications due to diabetes mellitus and trophic changes 
with increased pigmentation, but no evidence of active 
cellulitis or vascular disorder symptom complaints.  The 
examiner stated, however, that the veteran had experienced 
several episodes of cellulitis to the legs that were 
successfully treated in the past and that active skin 
infections and cellulitis may occur if diabetes mellitus is 
uncontrolled.  On VA examination in June 2003 it was noted 
the veteran denied any vascular or cardiac symptoms and that 
his skin was warm and healthy except for areas of chronic 
skin lesions due to hydradenitis.  As the veteran's present 
vascular or skin disabilities due to diabetes mellitus are 
not shown to warrant compensable evaluations, the Board finds 
there is no basis for any separate ratings for additional 
diabetes mellitus complications at this time.

Based upon the evidence of record, the Board finds the 
veteran's service-connected diabetes mellitus is manifested 
by daily use of oral medication, with mild vascular and skin 
complications.  There is no evidence the disorder requires 
insulin use.  The record shows the veteran's peripheral 
neuropathy as a result of diabetes mellitus is presently 
rated separately.  Therefore, the Board finds "staged" or 
higher ratings in excess of 40 percent for the veteran's 
diabetes mellitus with mild vascular and skin complications 
are not warranted.  

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these service-connected disorders, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The recent VA examination 
findings persuasively demonstrate the schedular ratings 
assigned are adequate in this case.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to a rating in excess of 40 percent for diabetes 
mellitus with mild vascular and skin complications is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his service connection claim for 
PTSD by correspondence issued in September 2001.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  VA is required to 
make continued efforts to obtain records from a federal 
government department or agency unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).

In this case, records show the veteran reported various 
stressor events including that he experienced rocket and 
mortar attacks during service in Vietnam, that he heard a 
radio transmission of a "friendly fire" incident in 
November or December 1971, and that he witnessed a collection 
of dead enemy bodies near the base gate in July 1971.  
Although the veteran has not provided sufficient information 
to attempt additional verification of his claim of having 
been involved in a racially motivated altercation, the Board 
finds his claims of having experienced rocket and mortar 
attacks, of having heard a radio transmission of a "friendly 
fire" incident, and of having witnessed a collection of dead 
enemy bodies are stressor events that may be verified by 
review of service department records.  The Court has held 
that the sufficiency of a stressor is Therefore, additional 
development is required prior to appellate review.

The Board also notes that records associated with a June 1977 
character of service upgrade show the veteran served in the 
Republic of Vietnam from October 10, 1970, to December 19, 
1971.  Records show he was a military policeman with the 
101st Military Police Company (101st MP Co.), 101st Airborne 
Division, from October 24, 1970, to August 7, 1971.  He was a 
military policeman with Company D, 3rd Battalion, 187th 
infantry from August 8, 1971, to November 17, 1971, but was 
absent without leave (AWOL) from October 5, 1971, to November 
5, 1971.  He was a prisoner from November 18, 1971, until he 
left Vietnam on December 19, 1971.  

The Board specifically finds that further development is 
required to attempt to verify the veteran's claim that he 
witnessed a collection of dead enemy bodies near the base 
gate in July 1971.  The present record indicates records from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) were received in October 1998, but does not 
include records of the veteran's assigned unit, the 101st MP 
Co., for the month of July 1971.  The RO should also make 
specific determinations as to whether any mortar attack or 
friendly fire incidents involving a military unit to which 
the veteran was assigned have been verified by documents 
received from USACRUR, unless the veteran is shown to have 
been absent from his assigned unit at the time of those 
events.

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), Court held 
that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) 
(2003).  Section 4.125(a) of 38 C.F.R. incorporates the 4th 
edition of the DSM-IV as the governing criteria for 
diagnosing PTSD.  

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (October 18, 1999).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The RO should make another attempt to 
verify the veteran's claimed stressor 
events in Vietnam in July 1971 from the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR) at 
7798 Cissna Road, Springfield, Virginia 
22150-3197.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  

3.  The RO should review the record and 
make specific determinations, based on 
the complete record, as to whether the 
veteran engaged in combat with the enemy 
and as to which specific stressor events, 
if any, have been verified.  In reaching 
these determinations, the RO should 
address any credibility questions raised 
by the record.  The veteran should be 
notified of these determinations and 
afforded the opportunity to respond.

4.  If the RO finds the veteran engaged 
in combat with the enemy or if a specific 
stressor event is verified, the veteran 
should be scheduled for a VA psychiatric 
examination for an opinion as to whether 
it is as likely as not that he has a 
psychiatric disorder (under DSM-IV 
criteria) related to any verified events 
in service.  The examiner should be 
informed of the RO's determinations as to 
whether the veteran engaged in combat 
with the enemy and of any verified events 
in this case.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and should reconcile the opinion with the 
other medical evidence of record.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  The RO must consider all 
applicable laws and regulations, 
including 38 U.S.C.A. § 1154.  If the 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



